—In an action to recover damages for personal injuries, etc., the defendants Joseph Intravia and Denise Intravia appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Schmidt, J.), dated March 20, 1998, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted against them.
*443Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by an order of the same court dated September 1, 1998, made upon reargument.
The appeal from the order dated March 20, 1998, must be dismissed, as that order was superseded by an order of the same court dated September 1, 1998, in which the court, in effect, granted reargument and adhered to the determination in the order dated March 20, 1998, denying the motion of the defendants Joseph Intravia and Denise Intravia for summary judgment dismissing the complaint and all cross claims insofar as asserted against them (see, Bruscella v Abbondondolo, 270 AD2d 443 [decided herewith]; Dreifuss v Cohen, 177 AD2d 682; Council Commerce Corp. v Paschalides, 92 AD2d 579). Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.